ORDER SUSPENDING THE RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA AND DIRECTING THE PAYMENT OF COSTS
On April 27, 2005, this Court ordered the respondent, Larry J. Allen, Jr., to show cause why he should not be immediately suspended from the practice of law in this state due to his failure to respond to the Indiana Supreme Court Disciplinary Commission's demands for a response to a grievance filed against him. The order required that the respondent show cause in writing within 10 days of service of the order.
The Court finds that the respondent has not submitted a response to the Order to Show Cause dated April 27, 2005. Accordingly, the Court finds that the respondent should be suspended immediately from the practice of law in Indiana pursuant to Ind. Admission and Discipline Rule 23(10)(f).
The Commission has also moved this Court to impose costs against the respondent, pursuant to Ind. Admission and Discipline Rule 23(10)(f)(5), in the amount of $518.50. The Court finds that the Commission's motion should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Larry J. Allen, Jr., is hereby suspended from the practice of law, effective immediately. The suspension shall continue, pursuant to Ad-mis.Disce.R. 23(10)(F)(4), until: 1) the Executive Secretary of the Disciplinary Commission certifies to the Court that respondent has cooperated with the investigation; 2) the investigation, or any related disciplinary proceeding that may arise from the investigation, is resolved; or 3) until further order of this Court.
IT IS FURTHER ORDERED that the respondent is ordered to reimburse the Disciplinary Commission the amount of $518.50 for the costs of prosecuting this proceeding.
The Clerk of this Court is directed to serve notice of this order to the respondent and to issue notice of this order to the Disciplinary Commission.
All Justices concur.